PER CURIAM.
William Caraffi appeals judgments and sentences based on violation of probation. He also appeals judgments and sentences based on two new informations, 84-1326 and 86-602.
As to all of the above, Caraffi attacks the provision imposing public service work in lieu of costs because of indigency. Caraffi, citing State v. Yost, 507 So.2d 1099 (Fla.1987), argues that because his crimes occurred prior to the effective date of section 27.3455, Florida Statutes (1985), the order imposing public service work was improper.
The state points out that one of the new informations, 86-602, charged crimes occurring after the effective date of the statute.
Accordingly, we remand solely for deletion of the requirement of public service work as to the violation of probation and the charges in 84-1326. Otherwise the judgments and sentences are affirmed.
SCHEB, A.C.J., and SCHOONOVER and HALL, JJ., concur.